Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-21 are pending in this application.

Formal Drawings
The formal drawings received on 12/20/2018 have been entered.

Information Disclosure Statement
The information disclosure statement submitted 12/20/2018 and 4/18/2019 has been considered.

Priority
Foreign Priority with filing date of 12-25-2017 is acknowledged.

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   



Specification
The title of the invention is not descriptive.  INFORMATION PROCESSING DEVICE, INFORMATION PROCESSING METHOD, AND NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM FOR ACQUIRING INFORMATION OF TARGET.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1 recites “…determination target corresponds to a given target…” further “…and determines, 10based on the information that is acquired, whether the determination target corresponds to a target that is other than the given target…”  Based on the recited claim limitation it is not clear whether the second determination of whether “determination target” corresponds to “a target” that is other than “the given target” only occurs when the first determination fails or is a step that is performed regardless of the first determining step failing or not.  It seems dependent claim 2 indicates one of the possibilities.  Examiner has interpreted this claim limitation as the first determination step essentially failing and not being able to determine if determination target is given target and thus the system goes on to determining if determination target is a target that has a relationship with given target, similar to claim 2. The same rationale is applied Claims 20 and 21.  Clarification is requested.  
Additionally, Claim 1 recites “a target”.  The dependent claims 2, 3, 4, 5, 7, 8, 14-17 and 19 also include a target. It is not clear if this is the same target.  Please clarify if this is referring to the target in Claim 1 and provide antecedent basis.
Claim 5 “…as the given relationship to the given target in case that the time that has elapsed, while the distance is no greater than the specific distance, is no shorter than a 15specific 
Claim 7 “…to not correspond to the given target and the given target, and determines…” seems like a typographical error including given target twice.  
Claim 18 recites “…AND/OR…”.  Please recite either conjunctive or alternative.  Reciting both leaves the scope indeterminate.  Examiner interprets in the alternative “or”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US 2017/0149725), herein after Kuriyama (the application is also disclosed in Applicants IDS) and further in view of Berookhim et al. (US 2017/0078454), herein after Berookhim.

Regarding claim 1, 
Kuriyama teaches an information processing device, comprising: a processor; and 5a memory, wherein the processor acquires information regarding a determination target (see fig. 1, paras. 29 and 31, wherein the cloud control unit 2011 of cloud server acquires sensing data from the sensing unit 2022 related to a user (“determination target”) of the communication robot); 
and determines, based on the information that is acquired, whether the determination target corresponds to a given target that is preregistered in the memory (see paras. 31, 36 and 42, based on acquired sensing data performing recognition, matching or biometric authentication of user  is a registered user (“given target”) in the Social Networking Service (SNS) system). 
Kuriyama fails to teach determining whether the determination target corresponds to a target that is other than the given target and has a given relationship to the given target.
However, in analogous art Berookhim teaches 
and determines, 10based on the information that is acquired, whether the determination target corresponds to a target that is other than the given target and has a given relationship to the given target (see paras. 25-27, determining based on information collected that the user does not match a subset of users (indicative of “a target other than given target”), and to further make a match of the user determine connection or links (“given relationship”) to registered users).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    
Amdt. dated Sept. 1, 2020
Regarding independent claims 20 and 21, 
The claims recite a processing method for an information processing device and a non-transitory computer-readable recording medium that executes the steps of the information processing device of claim 1; therefore, the same rationale for rejection applies.

Regarding claim 2,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama fails to teach the determination as to whether the determination target corresponds to a target that has the given relationship to the given target.
Berookhim further teaches wherein when a determination is made that the determination target does not correspond to 15the given target, the processor executes the determination as to whether the determination target corresponds to a target that has the given relationship to the given target (see paras. 25-27, determining based on information collected that the user does not match a subset of users (indicative of “a target other than given target”), and to further make a match of the user determine connection or links (“given relationship”) to registered users).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the determination as to whether the determination target corresponds to a target that has the given relationship to the given target as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 3,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama fails to teach whether the determination target corresponds to a target that has a close relationship as the given relationship to the given target.
Berookhim further teaches wherein the processor determines, based on an indicator that indicates a degree of closeness 20between the determination target and the given target, whether the determination target corresponds to a target that has a close relationship as the given relationship to the given target (see paras. 26, determining based on whether the GPS trail of the user's device matches being in the same location and at the same time as the GPS trail of another user, determine a subset of users based on the identification of a Wi-Fi network they may be connected to, or may have been connected to, and then performing facial recognition on those users with shared, mutual, or similar Wi-Fi network IDs and user's current user account or social media account for any other users who may be linked together (indicative of “degree of closeness”)).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include whether the determination target corresponds to a target that has a close relationship as the given relationship to the given target as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 4,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama fails to teach the processor automatically registers the determination target as a new given target.
Berookhim further teaches wherein 25when a determination is made that the determination target is a target that has the given relationship to the given target, the processor automatically registers the determination target as a new given target (see paras. 27-28, adding current user when it is determined that a link, connection, shared or mutuality exists with registered users).
 as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 5,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama fails to teach the processor uses a distance between the determination target and the given target as an indicator that indicates a degree of closeness, uses a time that elapsed while the distance between the determination target and the given target is no greater than a specific distance as an indicator that indicates a degree of closeness, that the determination target is a target that has a close relationship as the given relationship to the given target in case that the time that has elapsed while the distance is no greater than the specific distance is no shorter than a 15specific time. 
Berookhim further teaches wherein 25 when an image, captured by an imager, in which the determination target appears is captured and the given target and the determination target that is determined to not 5correspond to the given target appear in the captured image, the processor uses a distance between the determination target and the given target as an indicator that indicates a degree of closeness (see para. 27, transmit the GPS location of the current user device to the server computing device and compare, by the server computing device, the GPS location with the GPS location being transmitted by any other user to determine a match of the locations (indicative of using “distance” between to indicate a “degree of closeness”)),
and determines that the determination target is a target that has a close relationship as the given relationship to the given target in case that the distance between the determination target and the given target is no greater than a specific distance OR 10uses a time that elapsed while the distance between the determination target and the given target is no greater than a specific distance as an indicator that indicates a degree of closeness (see para. 27, determining that the location matches of the current user and other users within a GPS trail within the same point in time over a period of time (“time that elapsed”), , see also para. 32, wherein distance must be within a predetermined specified distance (“specific distance”) of the location)), 
and determines that the determination target is a target that has a close relationship as the given relationship to the given target in case that the time that has elapsed while the distance is no greater than the specific distance is no shorter than a 15specific time (see para. 27, determining that the user has a link, connection, shared or mutuality exists with registered users when location matches of the current user and other users within a GPS trail  within the same point in time (“specific time”) over a period of time, see also para. 32, wherein distance must be within a predetermined specified distance of the location).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 6,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama further teaches wherein the processor acquires, as the information regarding the determination target, a characteristic quantity from an image of the determination target that is captured by an 20imager OR an utterance of the determination target that is collected by an utterance collector (see paras. 30-31, wherein sensing data can include data related to content of speech of the user that is collected by a voice recognition unit).



Regarding claim 7,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama fails to teach acquires, from the second device via the communicator, a relationship between the determination target that is determined to not correspond to the24 given target and the given target, whether the determination target is a target that has the given relationship to the given target.
Berookhim further teaches a communicator that communicates with a second device that is different from the information processing device, 25wherein the processor acquires, from the second device via the communicator, a relationship between the determination target that is determined to not correspond to the24 given target and the given target (see paras. 25-27, determining based on information collected utilizing other account or social media account (indicative of “second device”) if there is a connection or links to registered users by executing a series of steps, wherein it can be determined in implementing the order of steps that a relationship does not exist with the other user, prompting triggering of the next step), 
and determines, based on the acquired relationship, whether the determination target is a target that has the given relationship to the given target (see paras. 25-27, based on determining in previous steps that a relationship does not exist with the other user, prompting triggering of the next step to determine further link, connection, match with user).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 8,
Kuriyama in view of Berookhim teaches the limitations as described in claim 7 above.
Kuriyama fails to teach the processor determines that the determination target is a target that has a close relationship as the given relationship to the given target.
Berookhim further teaches wherein 5when the given target is registered as a friend with the determination target on the second device, the processor determines that the determination target is a target that has a close relationship as the given relationship to the given target (see paras. 26, query the user's current user account or social media account for any other users who may be linked together).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include the processor determines that the determination target is a target that has a close relationship as the given relationship to the given target as taught in Berookhim because it amounts to applying a known technique (i.e. performing various see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 9,
Kuriyama in view of Berookhim teaches the limitations as described in claim 7 above.
Kuriyama fails to teach wherein 10the second device is a social network server (SNS) on which the user or the given target has an account.
Berookhim further teaches wherein 10the second device is a social network server (SNS) on which the user or the given target has an account (see paras. 26, query the user's current user account or social media account for any other users who may be linked together).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to wherein 10the second device is a social network server (SNS) on which the user or the given target has an account as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 10,
Kuriyama in view of Berookhim teaches the limitations as described in claim 9 above.
Kuriyama further teaches wherein the processor is able to log in the account of the given target on the SNS via the 15communicator (see paras. 38-40, processor is able to log into the account of the user on the SNS via control unit/terminal device).

Regarding claim 11,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama further teaches wherein when the given target is registered as a friend with the determination target on the second device, 20the account of the given target on the SNS includes a face picture of the determination target, an utterance of the determination target, and personal information of the determination target (see paras. 40-41 and 61, wherein the user registered with the SNS on terminal device includes an icon, stamp, information and speech data of the user), 
and the processor obtains the face picture of the determination target, the utterance of the determination target, and the personal information of the determination target via the 25communicator (see paras. 40-41 and 61, wherein control unit obtains the user registered with the SNS on terminal device includes an icon, stamp, information and speech data of the user).

Regarding claim 12,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
further teaches wherein25 the determination target is a human, animal, or robot, and the given target is a human, animal, or robot (see para. 31 and 43, wherein user is a human and the user previously registered is also a human and can also be a virtual robot).

Regarding claim 13,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama fails to teach sets a number of close people who are intervene able between the determination target and the given target.
Berookhim further teaches wherein 5the processor sets a number of close people who are intervene able between the determination target and the given target (see para. 26, wherein a subset of users is set to govern people that share a common link between user and other user already registered (indicative of “being able to intervene”) wherein people that share common link are used to discover links between user and other user already registered).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include sets a number of close people who are intervene able between the determination target and the given target as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would see Berookhim, para. 26).    

Regarding claim 14,
Kuriyama in view of Berookhim teaches the limitations as described in claim 7 above.
Kuriyama fails to teach determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific number.
Berookhim further teaches wherein the processor determines that the determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a first number of times (see paras. 19, 24 and 26, determining links or connections between users can include data of total sum of devices history status including social media login information (indicative of “number of times” account “accessed”), wherein different weight factors may be given to the processed information to determine accuracy (indicative of “not less” than a “number of times”), see paras. 29-30).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 15,
Kuriyama in view of Berookhim teaches the limitations as described in claim 7 above.
Kuriyama fails to teach determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific number.
Berookhimfurther teaches wherein 15a determination is made that the determination target is a target that has a close relationship as the given relationship to the given target when the determination target has an account on the second device or a third device that is different from the second device (see paras. 25-27, determining based on information collected utilizing other account or social media account (indicative of “second device”) links or connections);
and a number of times of the account of the determination target accessed by the given target is not less than a second number of times (see paras. 19, 24 and 26, determining links or connections between users can include data of total sum of devices history status including social media login information (indicative of “number of times” account “accessed”), wherein different weight factors may be given to the processed information to determine accuracy (indicative of “not less” than a “number of times”), see paras. 29-30).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific number as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 16,
Kuriyama in view of Berookhim teaches the limitations as described in claim 7 above.
Kuriyama fails to teach determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific number.
Berookhimfurther teaches wherein a determination is made that the determination target is a target that has a close relationship as the given relationship to the given target when the given target and the determination target have accounts on the second device or a third device that is different 25from the second device (see paras. 25-27, determining based on information collected utilizing other account or social media account (indicative of “second device”) links or connections);
and a number of times of following from the account of given target to the account of the determination target or a number of times of following from the26 account of the determination target to the account of the given target is not less than a third number of times (see paras. 19, 24 and 26, determining links or connections between users can include data of total sum of devices history status including social media login information (indicative of “number of times” account “accessed”), wherein different weight factors may be given to the processed information to determine accuracy (indicative of “not less” than a “number of times”), see paras. 29-30).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific number as taught in Berookhim because it amounts to applying a known technique (i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 17,

Kuriyama fails to teach determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific number.
Berookhimfurther teaches wherein 5a determination is made that the determination target is a target that has a close relationship as the given relationship to the given target when the given target and the determination target have accounts on the second device or a third device that is different from the second device (see paras. 25-27, determining based on information collected utilizing other account or social media account (indicative of “second device”) links or connections);
and a number of times of mutual following between the account of the given target and the account of the determination target is not less than a fourth number 10of times (see paras. 19, 24 and 26, determining links or connections between users can include data of total sum of devices history status including social media login information (indicative of “number of times” account “accessed”), wherein different weight factors may be given to the processed information to determine accuracy (indicative of “not less” than a “number of times”), see paras. 29-30).
Kuriyama and Berookhim are in the same field of endeavor as the present invention, the references are directed to processing recognition data. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determination target is a target that has a close 10relationship as the given relationship to the given target when a number of times of the account of the given target accessed by the determination target on the second device is not less than a specific i.e. performing various steps to enable recognition of a user, see Berookhim, para. 26) to a known device (i.e. person sensing unit see Kuriyama, para. 31).  One would do so for the benefit of allowing perform facial recognition on to when a new user is added (see Berookhim, para. 26).    

Regarding claim 18,
Kuriyama in view of Berookhim teaches the limitations as described in claim 1 above.
Kuriyama further teaches wherein the processor controls a moving device that is configured to make a robot travel autonomously AND/OR an operation device that is configured to make the robot perform an 15operation (see fig. 1, para. 29,  The robot PF cloud 201 includes a robot PF cloud control unit 2011. The robot PF cloud control unit 2011 controls the entire robot PF 200 (both the robot PF cloud 201 and the robot PF device 202). The robot PF cloud control unit 2011 is capable of, for example, managing the robot PF device 202).

Regarding claim 19,
Kuriyama in view of Berookhim teaches the limitations as described in claim 18 above.
Kuriyama further teaches wherein when the processor determines that the determination target is a target that has a close relationship as the given relationship to the given target, 20the processor controls the moving device to move the robot closer to the determination target and controls the operation device to make the robot perform a given operation to the determination target as an expression of feeling (see para. 56, The robot autonomous speech is a speech which is autonomously made by the communication robot itself and is addressed to a robot user irrespective of the contents contributed in the SNS group. The robot autonomous speech is a speech, for example, “Good morning. I'm fine today as well. Let's go.” or “Hello, how are you today?”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to device profile determination.
US 	20190114060 A1– Resudek, customizing user interaction interface for facial recognition devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Emad Siddiqi/Examiner, Art Unit 2458   

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458